The opinion of the Court ivas delivered by


Mr. Justice Richardson.

Thoughout the transaction, the defendant acted as the agent of Jsaac Attaway, in order to settle his debts in the best way he could; and although the plaintiff may, on account of the misrepresentation made by the agent, if any there was, still recover the balance of his debt against Jsaac Attaway, yet there-is no sufficient ground for substituting-the agent for theprincipai and making him the debtor, when he has received nothing from either party; but simply executed his commission in paying as he had been directed. The motion is therefore granted.
Colcock, JYott, Huger and Johnson, Justices, concurred.